Citation Nr: 0804589	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-00 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left knee pain.

2.  Entitlement to service connection for possible right 
chondromalacia patella claimed as right leg numbness.

3.  Entitlement to service connection for fatigue and 
hypersomnia to include as due to undiagnosed illness.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome claimed as numbness of the arms.

5.  Entitlement to service connection for a right eye retinal 
scar.

6.  Entitlement to service connection for a left eye retinal 
scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The appellant served on active duty from September 1986 to 
November 2002.  For VA purposes, as determined by memorandum 
dated in December 2004, he served honorably from September 
24, 1986 to March 30, 1992; he received a dishonorable 
discharge for the period of service from March 31, 1992 to 
November 8, 2002.  This matter comes to the Board of 
Veterans' Appeals (Board) from an April 2005 rating decision 
of the RO.

The Board notes that a discharge from a period of service 
under dishonorable conditions is a bar to payment of VA 
benefits with regard to any such benefits that would have 
accrued for service during that period.  See 38 C.F.R. § 
3.12(b) (2007).

The appellant failed to appear for a Central Office hearing 
scheduled to take place in July 2006.

The issue of entitlement to service connection for fatigue 
and hypersomnia to include as due to undiagnosed illness is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The evidence does not show the presence of a left knee 
disability.

2.  A disability of the right knee is not shown to be related 
to any period of other than dishonorable service.

3.  Bilateral Carpal tunnel syndrome is not shown to be 
related to any period of other than dishonorable service.

4.  A right eye retinal scar is not shown to be related any 
period of other than dishonorable service and is not shown to 
be disabling.

5.  The evidence does not reflect the presence of a left eye 
retinal scar.


CONCLUSIONS OF LAW

1.  A left knee disability, to include pain, is not due to 
disease or injury that was incurred in or as a result of 
honorable active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A right knee disability is not due to disease or injury 
that was incurred in or as a result of honorable active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.112, 3.303 (2007).

3.  Bilateral carpal tunnel syndrome is not due to disease or 
injury that was incurred in or as a result of honorable 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  A right eye retinal scar is not due to disease or injury 
that was incurred in or as a result of honorable active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

5.  A left eye retinal scar is not due to disease or injury 
that was incurred in or as a result of active honorable duty 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ), in this case, the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in July 2004 and April 2006 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Finally, the veteran was advised of 
disability ratings and effective dates by April 2006 letter.

VA has a duty to assist those claiming VA benefits in 
substantiating their claims.  This duty includes assisting 
the claimants in the procurement of service medical records 
and pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and private medical records to include current 
medical records from the veteran's place of incarceration.  
There is no indication in the record that any relevant 
evidence has not been obtained.  As well, he was accorded VA 
medical examinations in connection with the issues decided 
herein.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Applicable Law and Regulations 

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Section 101(2) of the United States Code defines a "veteran" 
as, inter alia, a person "who was discharged or released 
[from service] under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002). 

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 Vet. 
App. at 452-53; 38 C.F.R. § 3.12.

Service connection will be granted if it is shown that a 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).     

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).


Discussion

Left knee and left eye

A present disability is a prerequisite to the granting of 
service connection.  Brammer, supra; see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires 
current symptomatology at the time the claim is filed in 
order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).  VA medical examination reports 
completed in February and March 2005 indicate that there is 
no left knee disability and that radiologic studies of that 
joint were within normal limits; they also indicate that 
there is no left eye retinal scar.  No other competent 
medical evidence of record indicates the presence of a left 
knee disability or a left eye retinal scar.  Because the 
disabilities in question do not exist, service connection for 
a left knee disability and for a left eye retinal scar must 
be denied.  Id.; 38 C.F.R. § 3.303.  

To the extent that the veteran is claiming entitlement to 
service connection for left knee pain exclusively, the claim 
must also be denied, as service connection for pain alone 
cannot be granted.  See Sancehez-Benitez, supra.  

The Board cannot credit the appellant's apparent assertions 
as to the presence of the disabilities in question, as he is 
not shown to possess any sort of relevant medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The preponderance of the evidence weighs against the 
appellant's claims, as the entirety of the competent medical 
evidence contradicts them.  As the preponderance of the 
evidence is against the appellant's claims, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C. § 5107.


Right knee/right leg numbness 

The record reflects no complaints, treatment, or diagnoses 
pertinent to the right knee during the period of service 
ending on March 30, 1992.  

At the conclusion of the appellant's final dishonorable 
period of service, no disability of the right lower extremity 
was found; the appellant himself, indeed, denied any problems 
associated with the right leg or knee at that time.  On X-ray 
study in March 2005, the right knee joint appeared well 
maintained, and possible mild right patella chondromalacia 
was found.  There was full right knee range of motion.  The 
Board notes as well that recent medical evidence points to no 
neurologic abnormalities of the right lower extremity.

To the extent that the appellant's possible right knee 
chondromalacia constitutes a disability, service connection 
must be denied, as it is not shown to be related to the 
period of service for which the appellant received an 
honorable discharge.  38 C.F.R. § 3.12; Cropper, 6 Vet. App. 
at 452-53.  

Bilateral carpal tunnel syndrome 

Before March 31, 1992, the appellant did not complain of any 
numbness of other neurologic symptoms of the upper 
extremities.

The appellant voiced complaints of right and left upper 
extremity numbness during the period commencing March 31, 
1992.  Regarding the left upper extremity, in October 2002, 
the appellant indicated that he had been experiencing left 
arm numbness for approximately eight months.  Carpal tunnel 
syndrome was not diagnosed until January 2004, well after the 
appellant had been incarcerated following his dishonorable 
discharge.

The appellant indeed suffers from bilateral carpal tunnel 
syndrome, and a current disability is a prerequisite for the 
granting of service connection.  38 C.F.R. § 3.303; Gilpin, 
supra; Degmetich, supra.  However, as his carpal tunnel 
syndrome is not shown to relate to his period of honorable 
service, service connection for by carpal tunnel syndrome is 
denied.  38 C.F.R. §§ 3.12, 3.303.

Right eye

No right retinal scar is apparent before March 31, 1992.

On separation examination in March 2002, the eyes were found 
to be normal, and the appellant denied eye trouble.  A June 
2003 medical record reveals an apparent right corneal scar.  

A February 2005 VA medical examination report reveals a 
diagnosis of a chorioretinal scar of the right eye with no 
visual impairment.  

Initially, the Board notes that service connection for a 
right eye retinal scar cannot be granted because it was not 
incurred during any period of service.  See 38 C.F.R. 
§ 3.303.  Additionally, the right eye retinal scar is not 
disabling, and a present disability is a prerequisite to the 
granting of service connection.  See, e.g., Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires 
current symptomatology at the time the claim is filed in 
order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).  

As there is no evidence to indicate that the veteran incurred 
a disabling right eye retinal scar in service, the 
preponderance of the evidence is against the claim, and the 
appellant cannot prevail.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C. § 5107.  


ORDER

Service connection for left knee pain is denied.

Service connection for possible right chondromalacia patella 
claimed as right leg numbness is denied.

Service connection for bilateral carpal tunnel syndrome 
claimed as numbness of the arms is denied.

Service connection for a right eye retinal scar is denied.

Service connection for a left eye retinal scar is denied.


REMAND

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2007).  The appellant's DD Form 214 reflects that he served 
in Southwest Asia during that time, which also coincides with 
his period of honorable service.

The appellant contends that his fatigue dates back to his 
Persian Gulf War service in the early 1990's.  On March 2005 
VA medical examination, the examiner found that the veteran 
did not meet the criteria for a diagnosis of chronic fatigue 
syndrome.  The examiner, however, failed to address whether 
the veteran's claimed symptoms constitute a manifestation of 
an undiagnosed illness.  The Board is not able to make 
determinations as to the nature and etiology of the 
appellant's claimed disability absent a competent medical 
opinion which does so.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  
Given the lack of a medical opinion addressing the 
appellant's contentions, the Board finds that a medical 
opinion is needed to decide the claim, and the issue must be 
remanded for this reason.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4). 

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The appellant should be scheduled 
for a VA medical examination to 
determine the nature and etiology of 
his claimed hypersomnia and fatigue.  
The claims folder should be made 
available to and reviewed by the 
examiner prior to the examination.  
Specifically, the examiner should be 
asked to provide an opinion as to 
whether it is at least as likely as not 
that such symptoms are due to an 
undiagnosed illness resulting from 
service in Southwest Asia during the 
Persian Gulf War.

2.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, the RO 
should readjudicate the claim in light 
of all the evidence of record.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case.  
It must contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for a 
response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


